EXHIBIT 10.10

 

AMENDMENT NO. 3
TO
THE SCO GROUP
2000 EMPLOYEE STOCK PURCHASE PLAN

 

This Amendment No. 3 to The SCO Group 2000 Employee Stock Purchase Plan (the
“Amendment”) is executed by the undersigned, by and on behalf of The SCO Group a
Delaware corporation (the “Company”).

 

BACKGROUND

 

A                                      The Company has adopted the 2000 Employee
Stock Purchase Plan (the “2000 ESPP”) pursuant to which employees may purchase
shares of Common Stock of the Company through participation in a payroll
deduction-based employee stock purchase plan.  Capitalized terms used in the
Amendment but not defined herein have the meaning set forth in the 2000 ESPP.

 

B.                                     The Board of Directors of the Company
have adopted an Amendment No. 1 to the 2000 ESPP increasing the number of
authorized shares of Common Stock subject to the 2000 ESPP from 500,000 to
2,000,000. Amendment No. 1 to the 2000 ESPP required stockholder approval which
was obtained at the annual stockholder meeting on April 27, 2001.

 

C.                                     The Board of Directors of the Company
have adopted an Amendment No. 2 to the 2000 ESPP changing the Purchase Intervals
from the first day of May to the last day of October and the first day of
November to the last day of April to now be the first day of June to the last
day of November and the first day of December to the last day of May.  Amendment
No. 2 also increased the share maximum per participant on any one Purchase Date
from 750 shares to 1000 shares. In addition, the maximum number of shares in the
aggregate by all participants any one Purchase Date was increased from 125,000
shares to 350,000 shares. The Semi-Annual Entry Date (Definition S in the
amendment of the plan) was changed to reflect the new Purchase Interval dates.
Stockholder approval was not necessary for these changes.

 

D.                                    In connection with the acquisition of the
Server and Professional Services divisions of The Santa Cruz Operation, the
Company now desires to amend the 2000 ESPP to make certain changes to
accommodate the increased number of employees of the Company and the diversity
which now exists with the global workforce. The Company also desires to ease the
restrictions on the opportunity for employees to acquire stock in the company.

 

--------------------------------------------------------------------------------


 

AMENDMENT

 

NOW, THEREFORE, the 2000 ESPP is hereby amended as follows:

 

1.                                       Number of Purchasable Shares. Effective
as of the close of the second Purchase Interval that ends in calendar year 2001,
Section VII. D of the 2000 ESPP and item # 2 of Amendment No. 2 of the 2000 ESPP
shall be null and void.

 

2.                                       Excess Payroll Deductions. Effective as
of the close of the second Purchase Interval that ends in calendar year 2001,
the last sentence of Section VII. E of the 2000 ESPP shall be null and void.

 

3.                                       Termination of Purchase Rights.
Effective as of the close of the second Purchase Interval that ends in calendar
year 2001, Section VII. F, ii of the 2000 ESPP is hereby amended to read as
follows:

 

“If a participant withdraws during a Purchase Interval, such participant must
reenroll in the Plan (by making a timely filing of the prescribed enrollment
forms) on or before the beginning of the succeeding Purchase Interval.”

 

4.                                       Definition of Eligible Employee. The
Appendix, Definition I is hereby amended to read:

 

“Eligible Employee shall mean any person who is a regular employee of the
Company for purposes of tax withholding under the Code whose customary
employment with the Company or any Designated Subsidiary regardless of the
number of hours worked.”

 

5.                                       Ratification. Except as specifically
modified by the Amendment, the 2000 ESPP is hereby ratified and reaffirmed by
the Company.

 

6.                                       Effectiveness. The Amendment shall be
effective as of the close of the second Purchase interval that ends in calendar
year 2001.

 

The undersigned, who is duly elected Secretary of the Company, hereby certifies
that the Board of Directors of the Company approved the Amendment at a duly
convened meeting of the Board of Directors on
                                                        , 2001.

 

 

 

The SCO Group, a Delaware corporation

 

 

 

 

 

By:

/s/ J. HARRISON COLTER

 

 

J. Harrison Colter, its Corporate Secretary

 

2

--------------------------------------------------------------------------------